EXHIBIT 10.11

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 11, 2005, by and between RENTRAK CORPORATION, an Oregon corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 15, 2002, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.                                       Section 4.9 (d) is hereby deleted in
its entirety, and the following substituted therefor:

 

“(d)                           Net income after taxes not less than $1.00 on an
annual basis, determined as of each fiscal year end, and pre-tax profit not less
than $1.00 on a quarterly basis, determined as of each fiscal quarter end.”

 

2.                                       Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.

 

3.                                       Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

RENTRAK CORPORATION

  NATIONAL ASSOCIATION

 

 

By:

/s/ Mark Thoenes

 

By:

/s/ Victoria Vohs

 

Mark Thoenes

 

Victoria Vohs

Chief Financial Officer

 

Vice President

 

1

--------------------------------------------------------------------------------